Citation Nr: 0335030	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-07 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a left femoral neck stress fracture with 
degenerative changes, rated 10 percent disabling prior to 
January 16, 2001.

2.  Entitlement to an increased rating for postoperative 
residuals of a left femoral neck stress fracture with 
degenerative changes, rated 20 percent disabling from January 
16, 2001. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1993 to April 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, wherein the RO continued a 10 percent 
evaluation assigned to the service-connected postoperative 
residuals of a left femoral neck stress fracture with 
degenerative changes.  In a May 2002 rating decision, the RO 
increased the veteran's left femur disability rating from 10 
percent to 20 percent disabling, effective January 16, 2001, 
the date the RO received the veteran's notice of 
disagreement.  The veteran has continued to appeal the amount 
of increase currently assigned to the service-connected left 
femur disability.  

In his substantive appeal, received by the RO in June 2002, 
the veteran maintained that he had a left knee disability as 
a result of the service connected left femur disability.  As 
the veteran's claim for service connection for a left knee 
disability as secondary to the service-connected left femur 
disability has not been developed for appellate review, it is 
referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
record does not reflect that the veteran has been provided 
such VCAA notice relative to the issues on appeal consistent 
with Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3rd 1334 (Fed Cir. 2003).

Evidentiary Development

In a letter to the RO, dated in December 2000, the veteran 
indicated that he had met a retired surgeon in one of his 
college classes, who had reviewed X-rays and performed an 
examination of his left femur.  The veteran related that the 
surgeon told him that his left leg was one inch shorter than 
his right leg and prescribed the appellant a heel lift.  In a 
statement, received by the RO in February 2001, the veteran 
indicated that he had participated in a study of the femoral 
neck stress fracture, and that he had been evaluated by 
Joseph K. Weistroffer, M.D.  While a letter from J.W., M.D. 
to the veteran, dated in December 2001, is of record, 
treatment and evaluation reports from that physician are 
absent.  The aforementioned treatment and evaluation reports 
of both the "retired surgeon," referenced by the veteran in 
December 2000, and those of J.W., M.D. might be relevant to 
the veteran's claims.  The Board observes that the duty to 
assist the veteran includes the obligation to obtain ongoing 
treatment records while a claim is pending.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

The Board notes that the veteran was last evaluated by VA for 
his service connected residuals of a fracture of the left 
femur with degenerative changes in February 2001.  VA's duty 
to assist a veteran in obtaining and developing available 
facts and evidence to support a claim includes obtaining an 
adequate and contemporaneous VA examination which takes into 
account the records of prior medical treatment.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims files 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F. 3rd 
1334 (Fed.Cir. 2003) and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.  After securing the necessary 
authorizations from the veteran, the RO 
should attempt to obtain all reports of 
treatment of the veteran for his left 
femur disability, to include the 
"retired physician" referred to in a 
December 2001 letter from the appellant 
to the RO, and all reports of treatment 
from Joseph K. Weistroffer, M.D., 
Department of Orthopedics, Naval Medical 
Center San Diego, 34800 Bob Wilson Drive, 
San Diego, California 92134.  The RO 
should ensure that its efforts to obtain 
the identified records are fully 
documented in the claims file.  If the RO 
is unsuccessful in obtaining any medical 
records identified by the appellant, it 
should inform the appellant and his 
representative of this and ask them to 
provide a copy of the outstanding medical 
records.  

3.  After the development requested above 
has been performed, the RO should 
schedule the veteran for a VA orthopedic 
examination to determine the current 
severity of the service-connected left 
femur disability.  All indicated tests 
and studies, to include radiographic 
studies, should be performed as deemed 
necessary by the examiner.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  The examiner should state 
in the examination report whether such 
review was completed.

The examiner is asked to identify and 
describe any current left lemur 
symptomatology that the examiner 
associates with the residuals of the 
fractured left femur. In so doing, the 
examiner should: 1) note the location of 
the fracture; 2) indicate whether there 
is any non-union, malunion, loose motion, 
or false joint; and 3) state whether 
there is any associated hip or knee 
disability and to what degree.  Such 
evaluation should also include a 
description of any functional loss 
associated with the left femur due to 
more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  If there is no evidence of any 
of the above factors on examination, the 
examiner should so state.  

The examiner should also inquire as to 
whether the veteran experiences flare-ups 
of the left femur.  If so, the examiner 
should describe, to the extent possible, 
any additional functional loss or 
limitation of motion of the left femur 
during such flare-ups.  The examiner 
should also comment on the effect of the 
left femur disability on the veteran's 
ability to maintain employment.  A 
complete rationale for all findings must 
be provided.  The examination report must 
be typed. 

4.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Any additional 
development deemed necessary should be 
conducted.

5.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the issues on appeal.  The 
RO must provide adequate reasons and 
bases for all of its determinations, 
citing all governing legal authority and 
precedent, and addressing the issues and 
concerns that are noted in this REMAND.  
If the benefit sought on appeal remains 
denied, the veteran, his representative 
should be provided with an appropriate 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
within the applicable time before the 
claims file is returned to the Board for 
further review, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




